Dissenting Opinion.
Spencer, J.
I adhere to the views expressed by me in the former opinion of this court.
The fundamental errors of the opinion now rendered by the court consists—
First — In holding that there was ever any real and actual delivery to Frank by Heyner at the gin in Arkansas. The written contract between these parties, offered in evidence by intervenors themselves, and which is the very basis of their claims, shows that no delivery was ever contemplated or to be made.
Second — -In holding that the ninety-five bales of cotton, while in transitu, were at the risk of Frank & Go. who had never agreed or promised to give any certain sum or price whatever; but had simply agreed that Heyner should sell the cotton through his merchants in New Orleans and give Frank & Co. the proceeds, the amount to be credited to Heyner’s indebtedness to them. Unless there is a special agreement to the contrary, the risk is always on the owners of the thing. To my mind it is patent that Frank & Co. had not the risk of this cotton in transitu, and as no special agreement is shown on the subject, they are thereby demonstrated not to be owners. The case referred to, of Grove *627vs. Brien, is not shown to be in point, for the reason that it may have been shown in that case that Gilmor, the person for whose use the shipment had been made, had fixed and agreed upon a price, which cannot be pretended in the present case.
I deny that Frank & Co. were the consignors. Heyner was the consignor. I therefore dissent.